ANSTEAD, Judge,
dissenting:
The parties are here on a stipulated statement of facts. No court reporter was in attendance at the hearing on the motion to expunge. However, at the hearing the trial judge questioned the accuracy of the appellant’s affidavit on the basis of the trial court’s recollection of the contents of a pri- or presentence investigation. The trial judge indicated that he would check the court file before ruling. No objection was made to this procedure. Upon checking the court file the trial judge found a record in the presentence investigation report of numerous prior traffic offenses contrary to the appellant’s sworn assertions in his affidavit. The trial court then denied the motion to expunge. I can find no error on the part of the trial court who conscientiously, and without objection, checked and determined that the appellant’s traffic record was contrary to appellant’s sworn representations.